UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-1111


KATHLEEN KICINSKI,

                Plaintiff - Appellant,

          v.

NORTH CAROLINA A & T STATE UNIVERSITY,

                Defendant - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:11-cv-00351-CCE-LPA)


Submitted:   August 29, 2014                 Decided:   September 5, 2014


Before WILKINSON, NIEMEYER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Nancy Pulliam Quinn, THE QUINN LAW FIRM, Greensboro, North
Carolina, for Appellant.    Roy Cooper, North Carolina Attorney
General, Gary R. Govert, Assistant Solicitor General, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kathleen    Kicinski,     a       former   employee     of   Defendant

North    Carolina   A   &   T   University      (“University”),      appeals   the

district court’s order granting the University’s Fed. R. Civ. P.

12(c) motion for judgment on the pleadings in her employment

discrimination action.          We have reviewed the district court’s

ruling de novo, see Butler v. United States, 702 F.3d 749, 751-

52 (4th Cir. 2012) (setting forth standard of review), cert.

denied, 133 S. Ct. 2398 (2013), in conjunction with the relevant

record and the parties’ briefs, and discern no reversible error.

Accordingly, we affirm the district court’s order.                   See Kicinski

v. N.C. A & T State Univ., No. 1:11-cv-00351-CCE-LPA (M.D.N.C.

Jan. 6, 2014).      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this   court   and     argument      would    not   aid   the   decisional

process.

                                                                           AFFIRMED




                                          2